IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 JERONE ANDRE MOORE,                           : No. 145 MM 2020
                                               :
                     Petitioner                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 LUZERNE COUNTY CLERK OF COURTS,               :
 LUZERNE COUNTY ADMINISTRATIVE                 :
 OFFICE, HON. DAVID W. LUPAS,                  :
                                               :
                     Respondents               :


                                       ORDER



PER CURIAM

      AND NOW, this 3rd day of November, 2020, the Application for Leave to File

Original Process is GRANTED, and the “Petition for Writ of Mandamus or Prohibition” is

DENIED. The Prothonotary is DIRECTED to strike the name of the jurist from the caption.